[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff CT Page 14765 suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $14,019.26
                         Non-economic:     None ____________ Total: $14,019.26
          Percentage of Negligence of: Plaintiff:     None
                            Defendant:     100% __________ Total:     100%
Judgment may enter for the plaintiff and against the defendant, David T. Buzzeo, in the sum of $14,019.26, together with court costs of $249.60; and it is further adjudged that the defendant make weekly payments of $25.00 until the total sum, including costs, is paid to the plaintiff.
Kremski, J.T.R.